Citation Nr: 0327653	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  99-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel








INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.  He also had additional service with the Army 
National Guard from January 1985 to November 1985 with two 
years and three days of prior reserve component service.

The current appeal arose from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  The RO denied a claim of 
entitlement to service connection for PTSD.

In October 1998, the veteran's claims file was transferred to 
the VA RO in Oakland, California.

In April 2003, the veteran failed to report for his scheduled 
Travel Board hearing before a Veterans Law Judge at the RO.  
Therefore, no further development with regard to a hearing is 
necessary.

The record reflects that VA had previously adjudicated the 
issue of service connection for PTSD several times.  In 
particular, in a January 1997 rating decision, which is the 
last unappealed rating decision, the VA RO in Providence, 
Rhode Island, denied service connection for PTSD.

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must first find that new and material evidence has 
been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 
(1999).  Therefore, although the RO reviewed the claim 
regarding PTSD on a de novo basis, the issue regarding PTSD 
is as stated on the title page.

The Board has duly considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


As there remains additional development of the claim of 
service connection for PTSD and because the claim is being 
remanded, discussion of the Board's duty to assist in light 
of the VCAA is premature at this time.  

Additionally, the Board need not discuss the limited 
application of the VCAA in the new and material evidence 
claim, given the favorable disposition of that issue as 
decided herein.


FINDINGS OF FACT

1.  The VA RO in Providence, Rhode Island, denied reopening 
the claim of entitlement to service connection for PTSD when 
it issued an unappealed rating decision in January 1997.

2.  The evidence added to the record since the January 1997 
rating decision bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the January 1997 rating decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for PTSD is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 3.160 (2003); 38 C.F.R. §§ 20.302, 20.1103 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence that was of record prior to the January 1997 
rating decision, wherein the RO denied reopening the claim of 
entitlement to service connection for PTSD, is reported in 
pertinent part below.

Service medical records from the veteran's period of active 
duty reflect diagnoses of a personality disorder with traits 
of immaturity and a passive-aggressive personality disorder.  
On the October 1968 separation examination, the psychiatric 
evaluation was normal.

VA medical records dated from 1986, 1995 and 1996 reflect 
diagnoses of PTSD, some of which show that PTSD was related 
to childhood stressors.  In January 1997, the veteran 
underwent a VA psychiatric examination and PTSD was not 
diagnosed.

The evidence submitted subsequent to the January 1997 rating 
decision is reported in pertinent part below.

Records from a Vet Center dated in 1985 reflect a diagnosis 
of PTSD.  Records from LL (initials) LCSW from 1998 and 1999 
also show a diagnosis of PTSD.  In a May 1999 statement, LL 
indicated that the diagnosis of PTSD was questionable as it 
was based on the veteran's reporting of in-service stressors.


Criteria
Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 2002).  See 38 
C.F.R. § 3.104(a).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See id.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-46 (Fed. Cir. 2000) 
(upholding the first two prongs of the Colvin new and 
materiality test, while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  See 38 C.F.R. § 3.156(a) (2003).  
However, this change in the law is not applicable in this 
case because the veteran's claim was filed prior to August 
29, 2001, the effective date of the amendment.  See 66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson, 12 Vet. App. at 253.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

PTSD

A clear diagnosis of PTSD is no longer needed to substantiate 
a claim of service connection for PTSD.  Harth v. West, 14 
Vet. App. 1 (2000).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  

The CAVC found that DSM-IV altered the criteria for assessing 
the adequacy of the stressor from an objective to a 
subjective basis.  The CAVC further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and that, therefore, adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b) 
(West 2002); see also Cohen, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).


"Engaged in Combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. This 
definition does not apply to veterans who served in a general 
"combat area" or "combat zone", but did not themselves engage 
in combat with the enemy. VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  

Any evidence that is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor. VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b); Gaines v. West, 11 Vet. App. 
353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996); see also Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996); Boyer v. West, 11 Vet. App. 477 
(1998); Wade v. West, 11 Vet. App. 202 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 5107.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Id.


Analysis

Vet Center medical records dated in 1985 and the records of 
LL, LCSW are new and material evidence.  These records show a 
diagnosis of PTSD.

This additional evidence bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156.  

Therefore, the claim of entitlement to service connection for 
PTSD is reopened.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The VBA AMC will be asked to accomplish additional necessary 
development - obtaining records and affording the veteran a 
VA examination.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
CAFC invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The CAFC made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The CAFC found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).


Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

3.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for 
psychiatric symptomatology, including 
PTSD symptomatology from October 1968 to 
the present, to include dates of 
treatment at the VA medical centers in 
Menlo Park, California; West Los Angeles, 
California; Long Beach, California; Reno, 
Nevada; Denver, Colorado; the Vet Center 
in Denver, Colorado; and the VA 
outpatient clinic in New Bedford, 
Massachusetts.

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  Regardless of the appellant's 
response, the VBA AMC should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA AMC should obtain 
the following records from VA facilities:

(a) all records from the VA outpatient 
clinic in New Bedford, Massachusetts, for 
the period from October 1968 to December 
1989;


(b) all inpatient clinical records from 
the hospitalization at the VA medical 
center in Palo Alto, California, from 
December 2, 1985, to December 24, 1985;

(c) all records from the VA medical 
center in Menlo Park, California, for the 
period from 1985 to the present;

(d) all records from the VA medical 
center in Denver, Colorado, for the 
period from 1987 to the present;

(e) all records from the Vet Center in 
Denver, Colorado, for the period from 
1987 to the present;

(f) all inpatient clinical records from 
the hospitalization at the VA medical 
center in Mountain Home, Tennessee, from 
June 10, 1991, to September 5, 1991;

Also, the VBA AMC should obtain the 
following records from non-VA facilities:

(a) the Harbor-UCLA Medical Center for 
the period from 1987 to the present;

(b) the Regency Rehabilitation Center, 
presumably in Denver, Colorado, for the 
period from 1987 to the present; 

(c) Heritage Rehabilitation, presumably 
in Denver, Colorado, for the period from 
1987 to the present.

(d) Park Place, presumably in Denver, 
Colorado, for the period from 1987 to the 
present;


(e) all records from LL (initials), LCSW, 
for the period from May 1999 to the 
present.

Additionally, the VBA AMC should inform 
the veteran that the Department of Social 
Services in Roseville, California, did 
not respond to VA's request for records.  
The VBA AMC should again attempt to 
obtain all records from the Department of 
Social Services, to include records of 
treatment and/or evaluation on May 20, 
1998.

4.  The VBA AMC should ask the veteran to 
provide any additional information 
possible regarding stressful events 
claimed to have caused PTSD.  In 
particular, the VBA AMC should ask the 
veteran to provide as much detailed 
information as possible regarding his 
duties while on the USS DAVIS and in the 
Republic of Vietnam, including while on 
river patrol and on shore, and the exact 
or approximate dates, places, and 
detailed descriptions of stressor events, 
including the deaths of his buddies to 
include their names, units, dates of 
death and causes of death.  The VBA AMC 
should advise the veteran of the 
probative value of any lay statements 
from comrades with whom he served during 
active duty or others who 
participated/witnessed or had knowledge 
of any of the alleged stressful events in 
service. 

The VBA AMC should advise the veteran 
that any information provided by him, 
such as the exact or approximate dates of 
the stressors, would be helpful for 
obtaining supportive evidence of the 
stressful events and that he must be as 
specific as possible because such details 
would assist in a search for verifying 
information.

5.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
and obtain the veteran's complete service 
personnel records for his period of 
active duty from October 1964 to October 
1968, to include his enlisted record of 
"Transfer and Receipts."  

The VBA AMC should also ask the NPRC to 
verify any additional periods of active 
duty, all periods of active duty for 
training with the Army National Guard, 
and all periods of inactive duty training 
with the Army National Guard, and to 
provide the veteran's complete service 
medical records from his service with the 
Army National Guard.  If applicable, the 
VBA AMC should also contact the Adjutant 
General of the State of Nevada to verify 
all periods of active duty for training 
with the Army National Guard, and all 
periods of inactive duty training with 
the Army National Guard, and to provide 
the veteran's complete service medical 
records from his service with the Army 
National Guard

6.  The VBA AMC should contact the Social 
Security Administration and obtain all 
medical records and decision(s) 
pertaining to all claims for Social 
Security disability benefits filed by the 
veteran.

7.  The VBA AMC should send a copy of any 
additional details supplied by the 
veteran, a copy of his July 13, 1998, 
stressor statement, a copy of this 
remand, his record of service (DD-214), 
and his service personnel records, to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), located at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  
The VBA AMC should request that USASCRUR 
provide any information that might 
corroborate any of the veteran's alleged 
stressors.  In particular, the VBA AMC 
should request that USASCRUR provide any 
decklogs for the USS DAVIS if the veteran 
provides sufficient information about the 
dates of his alleged stressors.  Also, 
the VBA AMC should request that the 
USASCRUR should verify the number and 
types of casualties from the attack on 
the USS LIBERTY on June 8, 1967.

8.  Following the above, the VBA AMC must 
review the evidence in the claims file, 
including the veteran's July 13, 1998, 
stressor statement and any information 
provided by USASCRUR, and make a specific 
determination with respect to whether the 
veteran "engaged in combat with the 
enemy."  If the VBA AMC determines that 
the veteran did not engage in combat with 
the enemy, it should determine which 
claimed stressors have been corroborated 
by credible supporting evidence, with 
consideration of Pentecost v. Principi, 
16 Vet. App. 124 (2002) and VAOPGCPREC 
12-99.  The VBA AMC should address all 
related credibility issues and record all 
the conclusions they reach.  

In this regard, the Board notes that 
USASCRUR has verified that the USS DAVIS 
did respond to an emergency request for 
blood from the USS REPOSE in 1966 and 
provided assistance to the USS LIBERTY 
following the attack on that ship on June 
8, 1967.  If applicable, the VBA AMC 
should list all stressors that have been 
corroborated by credible supporting 
evidence.




9.  The VBA AMC should arrange for a VA 
special psychiatric examination by a 
board of two psychiatrists to determine 
whether the veteran has PTSD and if 
present whether such is related to 
service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The examiners should review the 
historical evidence in the claims folder.  
The examiners should also elicit a 
detailed history of the onset of 
psychiatric symptoms from the veteran.  

In determining whether or not the veteran 
has PTSD due to an in-service 
stressor(s), the examiners are hereby 
notified that if the VBA AMC did not 
determine that the veteran engaged in 
combat with the enemy, only the stressors 
listed by the VBA AMC may be relied upon.  

If the examiners believe that PTSD due to 
an in-service stressor(s) is the 
appropriate diagnosis, they must specify 
the basis for the diagnosis and 
specifically identify which stressor(s) 
is/are responsible for that conclusion.  



If the examiners find any psychiatric 
disorder other than PTSD due to an in-
service stressor(s) on examination, they 
must express an opinion as to whether any 
such disorder(s) is related to a period 
of active duty, a period of active duty 
for training, an injury during a period 
of inactive duty training; or if 
preexisting a period of active duty or 
active duty for training, was/were 
aggravated thereby; or if preexisting a 
period of inactive duty training was/were 
aggravated by an injury during a period 
of inactive duty training.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

10.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  

The VBA AMC should review the requested 
examination report(s) and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA AMC must review 
the claims file and ensure that all VCAA 
notice and development obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

11.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for PTSD on a de novo 
basis under a broad interpretation of the 
applicable regulations and CAVC 
decisions, with consideration of West v. 
Brown, 7 Vet. App. 70 (1994); Cohen v. 
Brown, 10 Vet. App. 328 (1997); and 
38 C.F.R. § 4.125 (2003), as applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
PTSD.  38 C.F.R. § 3.655 (2003).


	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



